Citation Nr: 0638294	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  94-21 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a chronic skin 
disorder, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1967 to April 1969.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA) and Board remand.

The Board denied the claim on appeal by a March 2005 
decision.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  Based 
on a July 2006 Joint Motion for Court Remand (Joint Motion), 
the Court remanded the Board's decision for development in 
compliance with the Joint Motion.

A letter was sent to the veteran and his attorney on July 24, 
2006 in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  A letter 
was received from the veteran's attorney in October 2006, 
requesting an additional Board hearing.  In November 2006, 
the Board denied the motion, finding there was not good cause 
to schedule such a Board hearing.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
demonstrate a current diagnosis of chloracne or other 
acneform disease consistent with chloracne.

2.  The competent medical evidence or record does not relate 
a chronic skin disorder to active military service or to any 
incident therein.





CONCLUSION OF LAW

A chronic skin disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred, to include as due to Agent Orange exposure.  
38 U.S.C.A. §§ 1110, 1112, 1116, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a chronic skin disorder, to include as 
due to Agent Orange exposure, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Prior to a post-remand re-adjudication of the 
veteran's claim, a July 2004 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although the letter did not notify the veteran of 
effective dates or the assignment of disability evaluations, 
there is no prejudice to the veteran because the 
preponderance of the evidence is against a finding of service 
connection.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  This letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to these claims.  38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records, VA examination 
reports, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman, 19 
Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303. 

In addition, if a veteran was exposed to an herbicide agent 
(Agent Orange) during active service, service connection is 
presumed for the following disorders:  chloracne or other 
acneform disease consistent with chloracne; type 2 diabetes; 
Hodgkin's disease; Chronic lymphocytic leukemia (CLL); 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Chloracne or other 
acneform disease consistent with chloracne must become 
manifest to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

The Board finds that the medical evidence of record does not 
support presumptive service connection for a chronic skin 
disorder.  The veteran's diagnosed chronic skin condition, 
tinea, is not one of the listed presumptive diseases.  See 
38 C.F.R. § 3.307, 3.309.  Furthermore, a VA examiner opined 
that the fungal skin rash was unrelated to Agent Orange 
exposure.  Accordingly, the veteran is not entitled to 
presumptive service connection.

Notwithstanding the foregoing, the veteran may still 
establish service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 
(1999).  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's service medical records were negative for any 
complaints, treatment, or diagnoses of a chronic skin 
disorder.  In the veteran's service separation report of 
medical history, he indicated that he had never had, and did 
not now have, any skin disease.  The service separation 
examination was also negative for a skin condition.

In a December 1980 private medical record, the veteran 
reported a skin condition of his right palm and bilateral 
feet since service.  The impression was tinea pedis.  In May 
and October 1981, there was tinea of the palms and soles.  In 
October 1982, there was scaling of the palms.  In November 
1983, there was tinea of the palms and soles.  

In a May 1994 lay statement, the veteran stated that his 
right hand had been dry to the point that it bled ever since 
Vietnam.  

In a March 1996 private medical record, the veteran reported 
a 27 year history of dry scaly skin of the right palm and a 
25 year history of toenails and right thumbnail fungus, which 
all began after leaving Vietnam.  The examiner found dry 
scaly skin of the right hand and palm, nail fungus, and 
toenail fungus.  The examiner prescribed Spectazole.  April 
1996 private records indicated the veteran reported his hands 
and feet were improving. 

A June 1996 VA skin examination was conducted.  The veteran 
reported that upon his return to the United States, his right 
hand developed skin drying, cracking, and bleeding.  It was 
present on the left hand to a much lesser degree.  The 
veteran reported that due to the swelling, cracking, and 
bleeding, he couldn't work outdoors construction.  The skin 
condition was worse in the winter.  The veteran reported that 
he went to a VA medical center and was given a tube of cream 
which did not help.  Upon examination, there was no edema of 
the hands, normal fingernails, and no feet edema or skin 
condition.  On the palms of the hands, there was dry 
toughening of the skin surface and minor flaking of whitish 
skin and skin folds, most notable around the first finger 
bilaterally, on the right medial thumb there was a one inch 
denuded area with some crusting and whitish peeling skin, and 
on the left medial thumb there was a 3/4 inch denuded area with 
some crusting and whitish peeling skin.  The diagnoses 
included fungal condition, bilateral hands and fungal 
condition, toenails, onychomycosis.  

An August 1996 VA skin examination was conducted.  The 
veteran reported that he noticed skin problems a few months 
after discharge.  The veteran complained of a constant right 
hand rash and right palm skin drying, cracking, and bleeding.  
The veteran also reported bilateral feet skin drying, 
cracking, and bleeding, in between and around the toes.  The 
veteran also reported that there was an area of involvement 
on the sole of the right foot.  The veteran reported 
treatment with Spectazole cream and that he was unable to do 
construction work due to the rash.

Upon examination, there was fungal involvement of the first 
toenails of the bilateral feet, on the sole of the right 
foot, on the dorsum of the left hand, the lateral side of the 
left thumb, and the entire right hand, including the palmar 
side and right thumb.  The diagnosis was fungal rash of the 
bilateral hands and right foot with involvement of the 
toenails on both big toes.  The examiner stated that the rash 
was not chloracne and was not caused by exposure to dioxin.

In an October 1996 lay statement, the veteran stated that he 
had crusts and scabs of the skin followed by scarring.  The 
condition was worse in the winter.  

In a July 1997 private medical record, a physician indicated 
that the veteran was under treatment for a skin disorder.  

A December 1997 VA skin examination was conducted.  The 
veteran reported a skin rash that began a few months after 
service discharge, and had been constant since 1969.  The 
veteran reported cracking and bleeding of the palms of his 
hands.  Upon examination, there was moderate to severe drying 
and scaling of the bilateral palms.  Both thumbnails had 
dystrophic changes.  There were fungal toenails, but only 
mild scaling on the toes.  The examiner sent cultures of the 
veteran's hands, fingernails, feet, and toenails for 
analysis.  In an addendum to the report, the examiner noted 
that the cultures were positive for dermatophytosis and 
diagnosed tinea.  The examiner opined that if tinea 
manifested within three months of leaving Vietnam, it was 
more likely than not that condition was service related, but 
if tinea manifested more than three months after leaving 
Vietnam, it was less than likely than not related to service.  

In a February 2004 lay statement, the veteran's friend stated 
that after the veteran returned from Vietnam, he developed a 
severe skin dryness of the hands and feet.  

At the February 2004 Board hearing, the veteran described his 
skin condition as a cracking and bleeding of his right hand 
and bilateral feet with small lacerations throughout his 
hand.  The veteran reported that he first noticed a skin 
condition during service, but did not seek treatment for it.  
The veteran also stated that within weeks or months of 
exiting Vietnam the skin condition became more severe, but he 
did not immediately seek treatment for the condition.  

The Board finds that direct service connection for a chronic 
skin disorder is not supported by the competent medical 
evidence of record.  Madden v. Brown, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (holding that the Board must assess the 
credibility and probative value of the medical evidence in 
the record).  There is a current diagnosis of a chronic skin 
disorder - tinea.  Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  
The veteran's service medical records, however, including a 
service separation report of medical history and a service 
separation examination, were negative for any complaints, 
treatments, or diagnoses of a skin disorder.  Hickson, 12 
Vet. App. at 253 (holding that service connection requires 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury).  
The veteran stated throughout the appeal that a skin 
condition manifested either during service or within weeks or 
months of service discharge.  The veteran is competent to 
testify as to the presence of symptoms.  Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (holding that lay statements are 
considered competent evidence when describing the features or 
symptoms of an injury or illness).  As noted above, the 
veteran noted no skin conditions in his service separation 
report of medical history.  In addition, tinea was not 
diagnosed until 1980, over 11 years after service discharge, 
and there was no additional evidence of treatment for a 
chronic skin condition until March 1996.  Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).  

Importantly, the objective medical evidence of record does 
not indicate that tinea or other chronic skin disorder is 
otherwise related to active military service.  Hickson, 12 
Vet. App. at 253 (holding that service connection requires 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability).  The veteran 
argues that his chronic skin condition is related to service.  
But the veteran is not competent to testify to such a medical 
opinion.  Although the veteran is competent to testify as to 
symptoms he observed while he was in service, he is not 
competent to state that those symptoms are related to any 
skin disorder that he currently may have.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (holding that the 
veteran is not qualified to offer a medical opinion).  
Moreover, the most recent VA examiner found that tinea, 
unless shown to be manifest within three months of service 
discharge, was not related to service.  No such objective 
medical evidence is of record.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (holding that the Board is not free to 
substitute its own judgment for that of such an expert).  
Accordingly, direct service connection for a chronic skin 
disorder is not warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a chronic skin disorder, to include as 
due to Agent Orange exposure, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


